                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MICHIGAN SPINE AND BRAIN
SURGEONS, P.L.L.C, et al.,

      Plaintiffs,                                     Case No. 16-cv-12596
                                                      Hon. Matthew F. Leitman
v.

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

     Defendant.
__________________________________________________________________/

ORDER DENYING IN PART PLAINTIFF’S EMERGENCY MOTION FOR
  RECONSIDERATION (ECF NO. 65) AND DIRECTING FURTHER
       PROCEEDINGS WITH RESPECT TO THAT MOTION

      On November 8, 2019, the Court entered an order that, among other things,

excluded from trial the causation opinions of Plaintiff’s treating physicians Dr. Boyd

Richards and Dr. Judy Macy. (See Order, ECF No. 64.) That same day, Plaintiff

filed an emergency motion for reconsideration of the Court’s order. (See Mot., ECF

No. 65.)

      To the extent that Plaintiff’s motion seeks reconsideration of the Court’s order

excluding the causation opinions of Dr. Macy, the motion is DENIED because it

fails to satisfy the standards for reconsideration set forth in the Court’s local rules.

See E.D. Mich. Local Rule 7.1(h).




                                           1
       To the extent that Plaintiff’s motion seeks reconsideration of the Court’s order

excluding the causation opinions of Dr. Richards, the Court will hear Defendant’s

response to that portion of Plaintiff’s motion at 8:45 a.m. on Tuesday, November 12,

2019, prior to the start of trial.

       Plaintiff shall prepare and bring to trial two versions of Dr. Richards’ video

trial testimony: one version that includes Dr. Richards’ causation testimony and one

version that does not so that Plaintiff can play the appropriate version at trial that

corresponds to the Court’s ruling on this portion of Plaintiff’s emergency motion.

       IT IS SO ORDERED.


                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: November 9, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on November 9, 2019, by electronic means and/or
ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764




                                           2
